Citation Nr: 1315321	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  12-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to reopen a service connection claim for hypertension, to include as secondary to a service-connected disability.  

3.  Whether new and material evidence has been presented to reopen a service connection claim for a neck disorder.  

4.  Whether new and material evidence has been presented to reopen a service connection claim for a left knee disorder.  

5.  Whether new and material evidence has been presented to reopen a service connection claim for a right knee disorder.  

6.  Whether new and material evidence has been presented to reopen a service connection claim for a right leg disorder.  

7.  Entitlement to service connection for a left leg disorder.  

8.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2013, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the Board's central office in Washington, D.C.  A transcript of this hearing was created and associated with the Veteran's electronic claims file.  This transcript has been reviewed by the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been submitted to reopen a service connection claim for PTSD is the subject of the Board decision herein.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied service connection for PTSD.  The Veteran did not file a timely appeal to this decision.  

2.  Evidence received since the September 2006 rating decision is new and material regarding the issue of service connection for PTSD, as it contains evidence not previously considered that has some tendency to establish a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

2.  The criteria for reopening the Veteran's previously denied claim of service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under Kent.  Moreover, there can be no prejudice to the Veteran in proceeding with the current action because of the favorable nature of the Board's decision to reopen service connection for PTSD.  

Reopening of Service Connection for PTSD

In the current claim on appeal, the Veteran seeks to reopen service connection for PTSD.  In a September 2006 rating decision, service connection for PTSD was denied.  The RO found that the Veteran did not have a current diagnosis of the claimed disorder, PTSD.  The Veteran did not initiate an appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and his claim therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b), 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the September 2006 rating decision, the RO determined that the evidence then of record did not reflect a current diagnosis of PTSD.  The evidence considered at that time included service treatment records as well as post-service VA treatment records.  

Since the prior denial of the claim in September 2006, recent evidentiary submissions have included the Veteran's own written and oral contentions, as well as additional VA outpatient treatment records.  Specifically, a May 2006 VA psychiatric treatment intake record reflects a current diagnosis of PTSD.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for PTSD has been received.  The May 2006 clinical record is new, in that while it predates the September 2006 rating decision, it was not of record at the time of the prior final denial.  This record is also not cumulative and redundant of evidence already of record, and is material, as it provides a current diagnosis of PTSD, the lack of evidence of which was the basis of the prior final denial of service connection.  

This evidence is also material because it relates to the unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by establishing a current diagnosis of PTSD.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for PTSD.  At the time of the 2006 denial, VA had no competent evidence establishing a current diagnosis of PTSD.  The more recent medical evidence addresses this prior deficit in the record.  For this reason, the Board finds that the additional evidence received since the September 2006 decision is new and material to reopen service connection for PTSD.  38 C.F.R. § 3.156(a).  


ORDER

The Veteran having submitted new and material evidence, his claim for service connection for PTSD is reopened.  


REMAND

The Veteran has testified that he has received recent medical treatment at the Walter Reed Medical Center and at his current place of residence, the Armed Forces Retirement Home in Washington, D.C.  He indicated that these were the only two facilities at which he had received treatment since separating from service in 1974.  Unfortunately, a review of the claims file reveals only a couple of treatment records dated between 2001 and 2009.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA, other federal, and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Thus, remand is required to obtain these records as reported by the Veteran.  

The Board notes that the Walter Reed National Military Medical Center, located in Bethesda, Maryland, was formerly located in Washington, D.C. until it was relocated in 2011.  It was previously known as the Walter Reed Army Medical Center prior to relocation.  As it appears that the Veteran was treated at both facilities, any inquiry for medical records should encompass both locations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any available medical records for the Veteran from the Walter Reed National Military Medical Center (formerly the Walter Reed Army Medical Center) in Bethesda, Maryland, and the Armed Forces Retirement Home in Washington, D.C.  If any such records are unavailable, this fact must be documented for the claims file.  

2.  Upon the receipt of any additional evidence, the agency of original jurisdiction (AOJ) is to review the claims file and conduct any additional development, to include obtaining VA medical examinations and/or opinions, deemed necessary upon review of the record and any additional evidence.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


